             Case 1:20-cv-00454 Document 1 Filed 05/12/20 Page 1 of 5



                            IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

               Plaintiff,

       v.                                                   Civ. No. 20-454

$9,950.00 IN UNITED S TATES CURRENCY,

$2,000.00 IN UNITED S TATES CURRENCY,

$1,243.00 IN UNITED S TATES CURRENCY,

               Defendants-in-rem.


                    VERIFIED COMPLAINT FOR FORFEITURE IN REM

       Plaintiff, United States of America, brings this complaint in accordance with Supplemental

Rule G(2) of the Supplemental Rules for Certain Admiralty or Maritime Claims and Asset

Forfeiture Actions, and alleges as follows:

                                    NATURE OF THE ACTION

      1.       This is a civil action to forfeit and condemn to the use and benefit of the United

States of America property involved in violations of the Controlled Substances Act that is subject

to forfeiture pursuant to 21 U.S.C. § 881(a)(6).

                                      DEFENDANT IN REM

       2.      The defendant in rem consists of the following:

               a.      Nine thousand nine hundred fifty ($9,950.00) in U.S. Currency,
               b.      Two thousand ($2,000.00) in U.S. Currency,
               c.      One thousand two hundred forty-three ($1,243.00) in U.S. Currency,
                       (hereafter referred to as “Defendant Currency”).

      3.       The Defendant $9,950 and $2,000 were seized by the Drug Enforcement

Administration on August 15, 2019, in the District of New Mexico. The Defendants $1,243 was
              Case 1:20-cv-00454 Document 1 Filed 05/12/20 Page 2 of 5



seized by the Drug Enforcement Administration on August 12, 2019, in the District of New

Mexico.

       4.       The Defendant Currency is now, and during the pendency of this action will be, in

the jurisdiction of this Court.

                                        JURISDICTION AND VENUE

       5.       The United States District Court for the District of New Mexico has subject matter

jurisdiction under 28 U.S.C. §§ 1345, 1355(a) and 1356.

       6.       Venue for this civil forfeiture action is proper in this district pursuant to 28 U.S.C.

§§ 1355 and 1395, as acts or omissions giving rise to the forfeiture took place in this district and

the property is found in this district. Upon the filing of this complaint, the Defendant Currency

will be arrested by execution of a Warrant for Arrest In Rem in the District of New Mexico.

                                               FACTS

       7.       On August 15, 2019, law enforcement agents with the Drug Enforcement

Administration (DEA) Region I Task Force executed a Federal Search and Seizure Warrant at the

Best Western Plus Montezuma Inn & Suites, Room 310A, located at 2020 North Grand Ave, Las

Vegas, New Mexico.

       8.       Room 310-A was registered in the name of Sharlett M. Martinez. During the search,

DEA agents discovered $9,950 in U.S. currency in Ms. Martinez’s purse.

       9.       Ms. Martinez stated that Robert Corbin Padilla had given her the money. Mr.

Padilla had been indicted on drug trafficking charges.

       10.      DEA TFO Jason D. Franklin deployed a canine trained and certified to detect the

odor of illegal controlled substances. The canine alerted positively to the $9,950 in currency.




                                                   2
              Case 1:20-cv-00454 Document 1 Filed 05/12/20 Page 3 of 5



      11.       On August 12, 2019, DEA Group 3 Task Force, with the assistance of the

Albuquerque Police Department, executed a Federal Search and Seizure Warrant at 8407 San Juan

Road NE, Albuquerque, New Mexico, the residence of Robert Corbin Padilla, to facilitate the

removal of a black 2008 GMC Yukon from the public roadway in front of the residence and

transported it to the Albuquerque Office of the DEA for further inspection. A review of the New

Mexico Vehicle Registration revealed that Robert Corbin Padilla was the registered owner. Agents

discovered a large bundle of U.S. Currency in the center console. The currency totaled $1,243.00.

The Black 2008 GMC Yukon XL was used by Robert Corbin Padilla on March 30, 2019, and

again on April 10, 2019, to facilitate the distribution of multiple controlled substances.

      12.       On August 15, 2019, during the execution of federal search and seizure warrants at

8407 San Juan Road NE; Albuquerque, NM and at 8411 San Juan Road NE; Albuquerque, NM, a

white 2008 Nissan Armada was parked at 8407 San Juan Road NE. During a search of the 2008

Nissan Armada, agents discovered a large bundle of U.S. currency inside the center console. The

currency totaled $2,000. A review of the New Mexico Motor Division records revealed three

registered owners of the 2008 White Nissan Armada. Robert Corbin Padilla was not one of the

three owners.

      13.       DEA TFO Jason D. Franklin deployed a canine trained and certified to detect the

odor of illegal controlled substances. The canine alerted positively to the $2,000 in currency.

                                    FIRST CLAIM FOR RELIEF

      14.       The United States incorporates by reference the allegations in paragraphs 1 through

as though fully set forth.

      15.       Title 21, United States Code, Section 881(a)(6) subjects to forfeiture “[a]ll moneys,

negotiable instruments, securities, or other things of value furnished or intended to be furnished



                                                  3
              Case 1:20-cv-00454 Document 1 Filed 05/12/20 Page 4 of 5



by any person in exchange for a controlled substance or listed chemical in violation of this

subchapter, all proceeds traceable to such an exchange, and all moneys, negotiable instruments,

and securities used or intended to be used to facilitate any violation of this subchapter.”

       16.     Defendant Currency was furnished, or intended to be furnished, in exchange for a

controlled substance, or constitutes proceeds traceable to such an exchange, or was used or

intended to be used to facilitate a violation of the Controlled Substances Act and is thus subject to

forfeiture to the United States pursuant to 21 U.S.C. § 881(a)(6).

       WHEREFORE: Plaintiff seeks arrest of Defendant Currency and forfeiture of same to

Plaintiff, determination of the validity and priority of claims of the Claimants and any Unknown

Claimants to the Defendant Currency, costs and expenses of seizure and of this proceeding, and

other proper relief.



                                                      Respectfully submitted,

                                                      JOHN C. ANDERSON
                                                      United States Attorney


                                                      STEPHEN R. KOTZ
                                                      Assistant U.S. Attorney
                                                      P.O. Box 607
                                                      Albuquerque, NM 87103
                                                      (505) 346-7274




                                                  4
             Case 1:20-cv-00454 Document 1 Filed 05/12/20 Page 5 of 5



                                 28 U.S.C. § 1746 DECLARATION


       I am a Special Agent with the Drug Enforcement Administration who has read the contents

of the Complaint for Forfeiture In Rem to which this Declaration is attached; and the statements

contained in the complaint are true to the best of my knowledge and belief.

       I declare under penalty of perjury and the laws of the United States of America that this

Declaration is true and correct, except as to matters stated on information and belief, and as to

those matters I believe them to be true.




       Dated: May 12, 2020                   ____________________________________
                                             Thomas D. Long, Special Agent
                                             Drug Enforcement Administration




                                                5
           JS 44 (Rev. 12/12)                              CIVIL1-1
                                     Case 1:20-cv-00454 Document COVER     SHEET Page 1 of 1
                                                                    Filed 05/12/20
           The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as
           required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
           required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                      DEFENDANTS
                                                                                                          $9,950.00 IN U NITED S TATES C URRENCY , ET .AL .,
 United States of America
                                                                                                           County of Residence of First Listed Defendant
  (b) County of Residence of First Listed Plaintiff                                                                              (IN U.S. PLAINTIFF CASES ONLY)
                                (EXCEPT IN U.S. PLAINTIFF CASES)                                           NOTE:     IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                     THE TRACT OF LAND INVOLVED.

                                                                                                          Attorneys (If Known)
 (c) Attorneys (Firm Name, Address, and Telephone Number)
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                   III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                      (For Diversity Cases Only)                                       and One Box for Defendant)
  1    U.S. Government                3   Federal Question                                                                     PTF       DEF                                         PTF       DEF
       Plaintiff                            (U.S. Government Not a Party)                       Citizen of This State            1         1    Incorporated or Principal Place          4        4
                                                                                                                                                    of Business In This State

  2    U.S. Government                4   Diversity                                             Citizen of Another State          2         2   Incorporated and Principal Place         5       5
        Defendant                         (Indicate Citizenship of Parties in Item III)                                                              of Business In Another State

                                                                                               Citizen or Subject of a            3         3   Foreign Nation                           6       6
                                                                                                   Foreign Country


        CONTRACT                                    TORTS                                       FORFEITURE/PENALTY                        BANKRUPTCY                     OTHER STATUTES
 110 Insurance                PERSONAL INJURY             PERSONAL INJURY                        625 Drug Related Seizure             422 Appeal 28 USC 158           375 False Claims Act
 120 Marine                  310 Airplane                 365 Personal Injury -                  of Property 21 USC 881               423 Withdrawal                  400 State Reapportionment
 130 Miller Act              315 Airplane Product             Product Liability                                                           28 USC 157                  410 Antitrust
 140 Negotiable Instrument        Liability               367 Health Care/                       690 Other                                                            430 Banks and Banking
 150 Recovery of Overpayment 320 Assault, Libel &            Pharmaceutical                                                                                           450 Commerce
     & Enforcement of Judgment    Slander                    Personal Injury                                                          PROPERTY RIGHTS                 460 Deportation
 151 Medicare Act            330 Federal Employers’          Product Liability                                                        820 Copyrights                  470 Racketeer Influenced and
 152 Recovery of Defaulted        Liability               368 Asbestos Personal                                                       830 Patent                          Corrupt Organizations
     Student Loans           340 Marine                       Injury Product                                                          840 Trademark                   480 Consumer Credit
     (Excludes Veterans)     345 Marine Product               Liability                                                                                               490 Cable/Sat TV
 153 Recovery of Overpayment      Liability             PERSONAL PROPERTY                                 LABOR                       SOCIAL SECURITY
                                                                                                 710 Fair Labor Standards              861 HIA (1395ff)                850 Securities/Commodities/
     of Veteran’s Benefits   350 Motor Vehicle            370 Other Fraud                                                                                                  Exchange
                                                                                                     Act                               862 Black Lung (923)
 160 Stockholders’ Suits     355 Motor Vehicle            371 Truth in Lending                                                                                        890 Other Statutory Actions
                                                                                                 720 Labor/Management                  863 DIWC/DIWW (405(g))
 190 Other Contract              Product Liability        380 Other Personal                                                                                          891 Agricultural Acts
                                                                                                     Relations                         864 SSID Title XVI
 195 Contract Product Liability
                             360 Other Personal              Property Damage                                                                                          893 Environmental Matters
                                                                                                 740 Railway Labor Act                 865 RSI (405(g))
 196 Franchise                   Injury                   385 Property Damage                                                                                         895 Freedom of Information
                                                                                                 751 Family and Medical
                             362 Personal Injury –           Product Liability                       Leave Act                                                             Act
                                 Medical Malpractice                                                                                                                  896 Arbitration
                                                                                                  790 Other Labor Litigation
     REAL PROPERTY             CIVIL RIGHTS             PRISONER PETITIONS                                                            FEDERAL TAX SUITS               899 Administrative Procedure
                                                                                                 791 Employee Retirement
 210 Land Condemnation       440 Other Civil Rights       Habeas Corpus:                                                               870 Taxes (U.S.                    Act/Review or Appeal of
                                                                                                    Income Security Act
 220 Foreclosure             441 Voting                  463 Alien Detainee                                                               Plaintiff or                    Agency Decision
 230 Rent Lease & Ejectment  442 Employment              510 Motions to Vacate                                                            Defendant)                  950 Constitutionality of
 240 Torts to Land           443 Housing/                     Sentence                                                                 871 IRS—Third Party                 State Statutes
 245 Tort Product Liability      Accommodations          530 General                                                                      26 USC 7609
                                                                                                     IMMIGRATION
 290 All Other Real Property 445 Amer. w/Disabilities -  535 Death Penalty
                                                                                                 462 Naturalization Application
                                 Employment              Other:                                   465 Other Immigration
                             446 Amer. w/Disabilities -  540 Mandamus & Other
                                                                                                     Actions
                                 Other                   550 Civil Rights
                             448 Education               555 Prison Condition
                                                         560 Civil Detainee -
                                                             Conditions of
                                                             C fi         t
             IV. NATURE OF SUIT (Place an “X” in One Box Only)
             V. ORIGIN (Place an “X” in One Box Only)
      1 Original         2 Removed from                     3   Remanded from              4 Reinstated or          5 Transferred from             6 Multidistrict
         Proceeding        State Court                          Appellate Court              Reopened                 Another District               Litigation
                                                                                                                     (specify)
                                      Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                      21 U.S.C. § 881(a)(6)
VI. CAUSE OF ACTION                   Brief description of cause:


VII. REQUESTED IN                          CHECK IF THIS IS A CLASS ACTION                       DEMAND $                                   CHECK YES only if demanded in complaint:


     COMPLAINT:                            UNDER RULE 23, F.R.Cv.P.                                                                         JURY DEMAND:                Yes         No
VIII. RELATED CASE(S)
                                          (See instructions):
      IF ANY                                                     JUDGE                                                            DOCKET NUMBER
DATE                                                                    SIGNATURE OF ATTORNEY OF RECORD


_5/12/2020
FOR OFFICE USE ONLY
